          Case 6:20-cv-00061-SEH Document 3 Filed 08/12/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


CASEY LEE TURK,                                Case No. CV-20-61 -H-SEH

                     Petitioner,              JUDGMENT IN A CIVIL CASE

  vs.

BROADWATER COUNTY JAIL,
MONTANA STATE PRISON,

                     Respondents.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to the Order (Doc. 2), this
 matter is DISMISSED without prejudice.

        Dated this 12th day of August 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ H.G.
                                   H.G., Deputy Clerk
